Filed Pursuant to Rule 497(c) 1933 Act File No. 033-91770 1940 Act File No. 811-09038 OLSTEIN FUNDS On behalf of The Olstein Funds (the “Trust”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the definitive form of Prospectus for the Olstein All Cap Value Fund and the Olstein Strategic Opportunities Fund (collectively, the “Funds”). The form of Prospectus for the Funds was first filed pursuant to Rule 485(a) on February 27, 2015 with the definitive form of Prospectus for the Funds being filed subsequent to the effective date of the Rule 485(a) filing pursuant to Rule 497(c) on April 28, 2015.The purpose of this filing is to submit for the Funds the above-referenced risk/return summary information in XBRL format. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
